            Case 2:20-cv-00954-WBS-KJN Document 7 Filed 06/04/20 Page 1 of 1


1    Sarah D. Avila (CA Bar No. 263213)
     Levi M. Plesset (CA Bar No. 296039)
2    10250 Constellation Blvd., 14th Floor
3
     Los Angeles, CA 90067
     Tel: (310) 396-9600 | Fax: (310) 396-9635
4    savila@mjfwlaw.com
     lplesset@mjfwlaw.com
5

6
                                 UNITED STATES DISTRICT COURT
7

8
                                EASTERN DISTRICT OF CALIFORNIA

9    PATRICIA HUITT,                               Case No.: 2:20-cv-954-WBS-KJN

10                 Plaintiff,

11   vs.                                           ORDER PERMITTING WITHDRAWL OF
                                                   COUNSEL
12   TEVA PHARMACEUTICALS, USA, INC.;
     TEVA WOMEN’S HEALTH, LLC;
13
     DURAMED PHARMACEUTICALS, IN.;
14   TEVA WOMEN’S HEALTH, INC.,

15                 Defendant

16
            It is hereby ORDERED and DECREED that the Motion to Withdraw Counsel is

17
     GRANTED. The Clerk is instructed to withdraw Sara D. Avila as counsel of record. Levi M.

     Plesset of Milstein, Jackson, Fairchild & Wade, LLP will continue as Plaintiff’s counsel in Case
18
     No. 2:20-cv-954-WBS-KJN with which said attorney is associated.
19

20
     Dated: June 3, 2020
21

22

23

24

25

26

27                                               ORDER
28
